[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL JUDGMENT ON ATTORNEYS FEES AND EXPENSES
The trial of this matter was bifarcated so that the evidence regarding plaintiff's attorney fees would be heard separately CT Page 387-HH from the evidence regarding liability. The court found in favor of plaintiff on the issue of liability and thereafter on January 10, 1997, heard evidence regarding attorney fees and expenses. At that time, the defendant was directed to file a memorandum of law by January 17, 1997 outlining here objections to plaintiff's attorney fee request. Defendant failed to file this memorandum and failed to file a motion seeking a continuance to so file.
In the absence of any written opposition from the defendant and on the basis of the evidence submitted, the court finds that the reasonable fees and expenses to be awarded to plaintiff for the legal services incurred on its hehalf by Tyler, Cooper  Alcorn
is $4,500; and the reasonable fees and expenses to be awarded to plaintiff for the legal services incurred on its behalf by Diserio, Martin, O'Connor  Castigleoni is $16,149.44.
Therefore, the judgment of foreclosure is hereby supplemented and attorney fees are awarded in favor of the plaintiff against the defendant in the amount of $20,649.44
Dated this 29th day of January, 1997. CT Page 387-II
STEVENS, JUDGE